United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 17, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 06-10539
                        Conference Calendar


MOHAMMED HAMID DEHGHANI,

                                    Plaintiff-Appellant,

versus

RICHARD D. VOGELGESANG, Warden; MICHAEL D. SAVERS, Assistant
Warden; DENNIS MARKGRAF, Captain; DOUG DRETKE, TDC Director,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 2:05-CV-240
                      --------------------

Before HIGGINBOTHAM, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     Mohammed Hamid Dehghani, Texas prisoner # 881419, appeals

the dismissal of his 42 U.S.C. § 1983 complaint as frivolous and

for failure to state a claim pursuant to 28 U.S.C. § 1915A(b)(1)

and 42 U.S.C. § 1997e(c)(1).   Dehghani alleged violations of his

constitutional rights arising out of his placement in solitary

confinement and the institution of disciplinary proceedings

against him.   We review a dismissal of a prisoner complaint as

frivolous for abuse of discretion, see Berry v. Brady, 192 F.3d


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-10539
                                 -2-

504, 507 (5th Cir. 1999), and for failure to state a claim de

novo.   Harris v. Hegmann, 198 F.3d 153, 156 (5th Cir. 1999).

     With respect to placement in solitary confinement, it is

settled law that disciplinary segregation does not present the

type of “atypical, significant deprivation in which a State might

conceivably create a liberty interest.”    Sandin v. Conner,

515 U.S. 472, 486 (1995).    Dehghani’s eight days in solitary

confinement do not give rise to a constitutional claim.     See id.

     Dehghani’s contention that there was no probable cause for

bringing a disciplinary proceeding effectively alleges a claim of

malicious prosecution.    See Castellano v. Fragozo, 352 F.3d 939,

945 (5th Cir. 2003)(en banc).    As the district court properly

held, a freestanding assertion of malicious prosecution does not

give rise to a constitutional claim.    See id.

     Finally, Dehghani has failed to show any error in the

district court’s denial of his motion for appointment of counsel.

The motion was ordered unfiled for noncompliance with a general

order, and Dehghani took no steps to bring the motion into

compliance.    In addition, Dehghani has not established any

circumstances warranting appointment of counsel.    See Castro

Romero v. Becken, 256 F.3d 349, 354 (5th Cir. 2001).

     As this appeal lacks any arguable merit, we dismiss it as

frivolous.    See 5TH CIR. R. 42.2; Adepegba v. Hammons, 103 F.3d
383, 388 (5th Cir. 1996).    The dismissal by the district court of

Dehghani’s suit and the dismissal of this appeal as frivolous
                           No. 06-10539
                                -3-

count as two strikes under 28 U.S.C. § 1915(g).   See Adepegba,
103 F.3d at 387-88.   In addition, Dehghani has accumulated two

strikes in Dehghani v. Vogelgesang, Case No. 06-10547, decided on

this same date.   As Dehghani has now accumulated at least three

strikes, he is barred from proceeding in forma pauperis pursuant

to 28 U.S.C. § 1915 while he is incarcerated or detained in any

facility unless he is under imminent danger of serious physical

injury.

     APPEAL DISMISSED; 28 U.S.C. § 1915(g) BAR IMPOSED.